DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/09/2022 has been entered. 

Response to Amendments 
The Amendments to the Claims filed 05/09/2022 have been entered.  The minor informalities have been addressed by amendments and the previous objections to claims 1-14 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-14 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:

Claim 2
The rechargeable dehumidifier according to claim 1 wherein 

Claim 4
The rechargeable dehumidifier according to claim 3 wherein 

Claim 11
The rechargeable dehumidifier according to claim 6 wherein 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-14.  The concept of a rechargeable dehumidifier comprising a casing with at least one first opening and open on the top configuring a first internal cavity, a first lid arranged upon the casing, wherein within the first internal cavity is a container that in turn comprises a body that is open on the top which configures a second cavity, with a second lid provided upon the body and having at least one second opening, on the second lid can be provided a desiccant agent such that the water absorbed by it is collected in the body when it falls by gravity, is considered novel.
A closest prior art to Laforest (ES 1 039 679 U) discloses a plastic material container for moisture-absorbing materials for the accommodation of a moisture-absorbing material comprising: (i) a base container (1) open upward and open on the top configuring a first internal cavity and a first lid arranged upon the casing; (ii) an intermediate tray (2) supported by the upper perimeter edge of support for the absorbent material; and (iii) a cover (3) with a plurality of ventilation holes (3a). But Laforest is silent in regard to the features of the first cavity is a container that in turn comprises a body (i.e., an internal vessel) that is open on the top which configures a second cavity, with a second lid provided upon the body and having at least one second opening, on the second lid can be provided a desiccant agent (S) such that the water (W) absorbed by it is collected in the body when it falls by gravity.
Other pertinent prior art to Osamu et al. (JPH0957045A) discloses a dehumidifying vessel 1 comprising a vessel main body 2 in which an opening part 2a is formed at its upper part, a partition part 41 for partitioning the inner space of the vessel main body 2 into an upper space part 3a and a lower space part 3b and a tray 4 provided with four hanging arm parts 4a projecting from the partition part 41. In the dehumidifying vessel 1, a granular and deliquescent moisture absorbent 5 is housed in the upper space part 3a of the vessel main body 2 partitioned by the tray 4 provided with the hanging arm parts 4a, along with a moisture permeable and non-water-permeable film 6 for blocking the opening part 2 of the vessel main body 2 and a vessel cover 7 for covering over the opening part 2a of the vessel main body 2 and protecting the moisture permeable and non-water-permeable film 6. 
Other pertinent prior art to Molina et al. (WO 2016/166384 A1) discloses a dehumidifier (1) comprising a first cavity (1.1) in which the drying agent (2) and a second cavity (1.2) are housed with a transparent portion, said second cavity (1.2) disposed internally with respect to the first cavity (1.1) for the collection of water absorbed by the drying agent (2).
Other pertinent prior art to Toshio et al. (JP2001206429) discloses a dehumidifier container comprising a lid and a container provided with a ventilation part, wherein the lid has a space having a volume capable of accommodating at least a part of the moisture absorbent, and the ventilation part is a dehumidifier container, wherein the container is closed with a moisture-permeable and water-impermeable sheet, and the outer surface of the ventilation section is sealed with the moisture-permeable sheet in an easily opened state. 
Other pertinent prior art to Gwen (US 2016/0273789 A1) discloses a dehumidifier container for storing desiccant includes a storage compartment and a holding compartment. The storage compartment has side walls and a bottom base to form a top opening with attachment devices. The attachment devices allow release of the storage compartment from the container for disposal of collected water without disturbing the desiccant material in the holding compartment. The holding compartment has a housing with openings along the bottom edge, a bottom panel, and a top panel with a vent. The bottom panel has a funnel portion and a drain outlet. Air flows through the vent of the top panel and openings of the housing. Fluid collected by the desiccant drains through the bottom panel to the storage compartment. There is a filter between the funnel portion and the drain outlet to maintain the desiccant in the holding compartment, while only fluid collects in the storage compartment.
Other pertinent prior art to Dinc (EP 2 275 749 A1) discloses a humidity eliminating casing containing a grid cage (3) to place the humidity collecting chemical agent in the form of tablet in general, at least one porosity (3.1) on the surface of the said grid cage (3) to provide access of the humid air to the tablet, a liquid chamber (4) to store the waste liquid formed from the tablet dissolved by the humid air in time and a foot (5) located under the said liquid chamber (4) to support and carry the casing apparatus and it is characterized in that it consists of at least one adhesive disc (6) located on the said foot (5) in order to fix the humidity eliminating casing on the ground, a liquid discharge canal (3.4) in order to carry the waste liquid to the said liquid chamber (4), a discharge canal (3.2) in order to discharge the waste liquid from the said liquid chamber (4), a discharge canal cover (2) in order to provide discharge of the liquid from the said discharge canal (3.2) only when desired, a cover (5) to provide removal of the said humidity absorbing tablet from the grid cage (3) only when desired.
The cited prior arts, alone or in combination, do not teach or suggest a rechargeable dehumidifier comprising a casing with at least one first opening and open on the top configuring a first internal cavity, a first lid arranged upon the casing, wherein within the first internal cavity is a container that in turn comprises a body that is open on the top which configures a second cavity, with a second lid provided upon the body and having at least one second opening, on the second lid can be provided a desiccant agent such that the water absorbed by it is collected in the body when it falls by gravity, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772